Citation Nr: 1411553	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is associated with the record.

The Veteran has submitted additional evidence in this case that was not previously considered by the RO.  However, he submitted a waiver of the RO's initial consideration of that evidence in June 2013.

The Virtual VA paperless claims processing system includes a copy of the June 2013 hearing transcript; however, the remainder of the records in that system are either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran has contended that he has bilateral hearing loss and tinnitus due to noise exposure during service.  The Board notes that he is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  An August 2009 VA examination also found him to have bilateral hearing loss by VA standards and tinnitus.  See 38 C.F.R. § 3.385.  However, the August 2009 VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus are less likely as not caused by or a result of his military noise exposure.  In so doing, the examiner relied on the fact that the Veteran had late onset of tinnitus and had normal hearing at the time of his discharge from service.  The Board finds that the VA examiner's rationale is inadequate.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, an additional medical opinion is necessary.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, he contends that his current psychiatric disorder developed as a result of both of his parents dying during his military service.  There is evidence establishing that the Veteran has been diagnosed with a psychiatric disorder; however, the record does not contain a medical opinion regarding the etiology of the disorder.  Therefore, a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.


Accordingly, the case is REMANDED for the following actions:


1.  The RO should refer the Veteran's claims folder to the August 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss. 

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.

For each diagnosis identified, the examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's military service, including the death of his parents during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the above development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, including any evidence contained in VBMS or Virtual VA.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



